       Case 1:18-cv-07312-LDH-SJB Document 17 Filed 01/18/19 Page 1 of 2 PageID #: 1297



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
                                           18-07312

        PLAINTIFFS’ NAMES ENTERED 01/18/2019 [First Set]


1070    Sebastian Solis-Perez,
1071    Jason Regester,
1072    Dean Michael Graham,
1073    Estate of Matthew Charles Henderson,
1074    Jaimie K. Egge,
1075    Owen L. Henderson,
1076    Joseph Andrew Talbert,
1077    Sean Patrick Reed,
1078    Derrick Deandre Hemphill,
1079    J.R.H., a Minor Child,
1080    Marilyn Marie Hemphill,
1081    Marlo Laundrea Lewis,
1082    Lester Latron Westbrooks,
1083    Marlon Marquet Washington,
1084    Lukeisha Diming,
1085    Thomas Anthony Henshall, Jr.,
1086    Yesenia Henshall Perez,
1087    Danielle Bowen,
1088    Thomas A. Henshall, Sr.,
1089    Brian David Gould,
1090    Robert Lee McCormick,
1091    April McCormick,
1092    Justin McCormick,
1093    Brittney McCormick,
1094    Mackenzie McCormick,
1095    Sheila McCormick,
1096    Timothy A. McCormick,
1097    Tim McCormick,
1098    Thomas A. McCormick,
1099    Matthew Dean Anderson,
1100    Joseph Michael Lowe,
1101    Steve Nuñez, Jr.,
1102    Audrey O'Donnell,
1103    Dominic Franklin Moody,
1104    Dhuntha Shayre Wyatt,
1105    David Anthony Rosales,
1106    Amy Lynn Rosales,
1107    Madison Haley Rosales,
1108    Nicholas Bert Andrews,
       Case 1:18-cv-07312-LDH-SJB Document 17 Filed 01/18/19 Page 2 of 2 PageID #: 1298



1109    Kendrick Lee Dixon,
1110    KaDaivion LaTrell Dixon,
1111    Richard Dewayne Foster,
1112    Brandon Michael Foster,
1113    Matthew Ryan Foster,
1114    Robert Arthur Dixon,
1115    Brian Patrick Joyce, Jr.,
1116    David Robert Wenzel
